 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    AARON LAMONT STRIBLING,                            No. 2:18-cv-0951-KJM-EFB P
11                       Plaintiff,
12            v.                                         ORDER
13    J. LEWIS,
14                       Defendant.
15

16          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

17   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge as provided

18   by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

19          On October 11, 2018, the magistrate judge filed findings and recommendations, which

20   were served on plaintiff and which contained notice to plaintiff that any objections to the findings

21   and recommendations were to be filed within fourteen days. Plaintiff has not filed objections to

22   the findings and recommendations.

23          The court presumes that any findings of fact are correct. See Orand v. United States, 602

24   F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed de novo.

25   See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations of law by the

26   magistrate judge are reviewed de novo by both the district court and [the appellate] court . . . .”).

27   Having reviewed the file, the court finds the findings and recommendations to be supported by

28   the record and by the proper analysis.
                                                         1
 1          Accordingly, IT IS HEREBY ORDERED that:
 2          1. The findings and recommendations filed October 11, 2018, are adopted in full;
 3          2. Plaintiff’s belated objections (ECF No. 9) are construed as a motion for reconsideration
 4   of the June 14, 2018 order (ECF No. 7), and so construed, the motion is GRANTED;
 5          3. The June 14, 2018 order denying plaintiff’s application for leave to proceed in forma
 6   pauperis (ECF No. 7) is VACATED; and
 7          4. The matter is referred back to the magistrate judge for further pretrial proceedings.
 8   DATED: December 17, 2018.
 9

10
                                                   UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
